Citation Nr: 0731572	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bladder condition,


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from June 1965 to May 1967.
 
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied service connection for a bladder condition.  A 
travel Board hearing before the undersigned Acting Veterans 
Law Judge was held in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from a bladder 
condition that was symptomatic at the time of his service, 
and therefore, he believes service connection should be 
established for the currently claimed disability.

The service medical records include a June 1965 induction 
report of medical history indicating the veteran had frequent 
or painful urination, and was treated for gonorrhea at the 
age of 16.  June 1965 service notations show he complained of 
burning sensation when urinating.  December 1965 notations 
show treatment for chronic prostatitis.  And, January 1967 
notations indicate the veteran was 22 years old and had 
gonorrhea at age 17, which was untreated for 3 months and had 
hematuria at that time.  He developed interrupted stream, and 
reported weakness of stream at the time of this examination.  
The veteran was diagnosed with urethral stricture.  Lastly, a 
May 1967 separation examination notes the veteran did not 
have frequent or painful urination, and that he was 
successfully treated for gonorrhea in 1966.   

The post service medical evidence includes medical records 
from the Biloxi VA Medical Center dated from 2002 to 2006, 
the Memorial Hospital of Gulfport dated in 1999, the Gulf 
Coast Medical Center dated from 1995 to 1999, the Biloxi 
Regional Medical Center dated in 1987, and from the Social 
Security Administration.  These records describe the 
treatment the veteran has received over time for various 
health problems, including for heart problems and urological 
issues.  Specifically, the Board notes that an October 1987 
urethrogram performed at the Biloxi Regional Medical Center 
showed the veteran had short focal stricture in the distal 
bulbous urethra.  And, a February 1995 medical report from 
the Gulf Coast Medical Center shows the veteran underwent 
surgery to correct a history of urethral stricture disease 
with diminished force of stream and symptomatic obstruction.

In the instant case, while the veteran reports he had 
symptoms related to his currently claimed bladder condition 
during active service, the medical evidence of record seems 
to indicate that those symptoms may have pre-existed the 
veteran's entrance into service, particularly since he 
suffered from gonorrhea at the age of 16, which went 
untreated for about 3 months.  Therefore, the Board finds 
that an examination by an appropriate specialist should be 
undertaken to determine, if feasible, the etiology and date 
of onset of his currently claimed bladder disorder, 
including, if pre- existing service, whether this disability 
was aggravated by service.

For the convenience of the medical examiner, the pertinent VA 
Regulation pertaining to aggravation of a preexisting 
disability provides as follows:

(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.

(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre- service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  (1) 
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  (2) 
Due regard will be given the places, types, and circumstances 
of service and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following a status as a prisoner of war will establish 
aggravation of a disability.

38 C.F.R. § 3.306 (2006)

It is not clear from the present record if the currently 
claimed bladder disorder is related to the veteran's pre-
service gonorrhea, or if it was incurred in or aggravated by 
service.  As such, because this case presents complex medical 
and unresolved factual questions and the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 
546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for his bladder condition prior, during 
or after his service.  After securing 
the necessary release, the RO should 
attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.

2.  The veteran should be afforded a VA 
examination by a medical doctor with an 
appropriate specialty to determine the 
date of onset of the claimed bladder 
disorder and, if found to preexist 
service, whether it was aggravated by 
service.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with this examination. The 
physician should provide an opinion as 
to the following:

a.  Identify all current bladder 
disorders;

b.  As to each currently diagnosed 
bladder disorder, indicate which, if 
any, such disorders including urethral 
stricture and obstruction, are shown by 
the record to have preexisted the 
veteran's military service?

c.  If it is determined that any of the 
currently diagnosed bladder disorders 
preexisted the veteran's military 
service, indicate whether it is at least 
as likely as not that any preexisting 
bladder disorder increased in severity 
during service?

d.  If there was an increase during 
service of a preexisting bladder 
disorder, was such increase due to the 
natural progress of the disease?

e.  If the examiner determines that the 
record does not indicate that a 
currently diagnosed bladder disorder 
preexisted service, is it at least as 
likely as not that a currently diagnosed 
bladder disorder had its onset in 
service?

The physician should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered. If the physician is unable to 
make any determination, she/he should so 
state and indicate the reasons. The 
report should be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of the 
notification must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case, and given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order. The Board intimates no opinion as 
to the ultimate outcome of this case. The veteran need take 
no action unless otherwise notified. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




